Citation Nr: 1339652	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-29 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from February 1970 to February 1972.  He also served with the Army Reserve/National Guard and had active duty from November 1990 to April 1991, and from February 2003 to September 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2013, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise on the question of whether the Veteran's bilateral hearing loss was incurred in or aggravated by service.  

2.  The Veteran's tinnitus is caused by his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has hearing loss and tinnitus as a result of noise exposure during his service.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

In this case, the record reflects that the Veteran has bilateral hearing loss that meets VA's threshold requirements to qualify as a disability as defined in 38 C.F.R. § 3.385.  He has also been diagnosed with tinnitus.  See March 2009 and May 2012 VA examinations.  Therefore, the first element of service connection, evidence of a current disability, has been met as to each of these claims.  See Walker, 708 F.3d at 1337.

In addition, the record contains evidence of in-service injury.  The Veteran has reported in-service noise exposure from weapons fire, rocket-propelled grenades, bombs, tanks, and Bradley vehicles.  See Board Hr'g Tr.at 3-4; March 2009 and May 2012 VA examinations.  His DD 214s indicate that his military specialties were Rifleman, Fighting Vehicle Infantryman, and Motor Transport Operator.  See also Board Hr'g Tr. at 3-4.  Because the type of in-service noise exposure reported by the Veteran is consistent with places, types, and circumstances of his service, in-service noise exposure is conceded.  See 38 U.S.C.A. § 1154(a) (West 2002).  Accordingly, the second element of a service connection claim, in-service incurrence or aggravation of a disease or injury, is established.  See Walker, 708 F.3d at 1337.

Finally, the record here presents evidence showing that it is as likely as not that the current bilateral hearing loss disability is a result of the Veteran's noise exposure during service.  Most persuasively, a doctor at Moody Air Force Base evaluated the Veteran in April and August 2010, and found that he had "noise-induced" hearing loss with tinnitus.  Dr. R.C. opined that the hearing loss was "most likely from service related noise exposure."

With regard to tinnitus, a private doctor evaluated him in August 2004, and determined that the Veteran has high frequency sensorineural hearing loss which is causing tinnitus.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a bilateral hearing loss disability and tinnitus are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In light of the fully favorable determination in this case, a discussion of compliance with VA's duty to notify and assist is unnecessary.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


